 382DECISIONSOF NATIONALLABOR RELATIONS BOARDSiouxCityand New Orleans Barge Lines, Inc.andMarine Officers Association,Local 54,affiliatedwith InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Ameri-caandInland Boatmen'sUnion of the SeafarersInternationalUnion,Atlantic,Gulf,Lakes andInlandWatersDistrict,AFL-CIO(IBU-AFL-CIO)SiouxCityand New Orleans Barge Lines, Inc.andNationalMaritime Union of America,AFL-CIO(NMU),Petitioner.Cases14-CA-5943,14-CA-5943-2, and 14-RC-6549September28, 1971DECISION AND ORDER ANDDIRECTION OF SECOND ELECTIONbetween October 13 and October 30, 1970, in Case14-RC-6549 be, and it herebyis, set aside.[Direction of Second Election' omittedfrom publication.]In order to assure that all eligible voters mayhavethe opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicate with themExcelsiorUnderwear Inc,156 NLRB 1236,N LR B v Wyman-Gordon Co,394 U.S759Accordingly,itishereby directed that an election ehgiblity list,containing the names and addresses of all the eligible voters, must be filedby the Employer with theRegional Director for Region 14 within 7 daysafter the date of issuance of the Notice of Second Election by theRegionalDirectorTheRegional Director shall make the list available toallparties to the election No extension of time to file this list shall begrantedby theRegional Director except in extraordinary circumstances.Failure to complywith this requirement shall be grounds for setting asidethe election whenever proper objections are filed.TRIAL EXAMINER'S DECISIONBY CHAIRMAN MILLER ANDMEMBERSJENKINSAND KENNEDYOn May 6, 1971, Trial Examiner Samuel Rossissued his Decision in the above-entitled proceeding,finding that Respondent had engaged in and wereengaging in certain unfair labor practices, andrecommending that it cease and desist therefrom andtake certain affirmative action,as set forth in theattached Trial Examiner's Decision, and ordered thata previous election be set aside and a new election beordered. Thereafter, Respondent filed exceptions tothe Trial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this proceeding to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision,the exceptions,and brief, andthe entire record in this proceeding, and herebyadopts the findings,conclusions,and recommenda-tions of the Trial Examiner.ORDERPursuantto Section 10(c) of the National LaborRelationsAct,as amended,theNational LaborRelationsBoard adoptsas itsOrder the recommend-ed Order of the TrialExaminerand hereby orders thatRespondent,Sioux City and New Orleans BargeLines, Inc., St. Louis,Missouri, its officers,agents,successors,and assignsshall take the action set forthin the Trial Examiner's recommended Order.IT IS ALSO FURTHERORDERED that the election heldSTATEMENT OF THE CASESAMUELRoss, Trial Examiner:Upon charges filed onNovember 13, 1970, by Marine OfficersAssociation, Local54, affiliated with International Brotherhood of Teamsters,Chauffeurs,WarehousemenandHelpers of America(herein calledMOA), and onDecember28, 1970, by InlandBoatmen'sUnionof the Seafarers International Union,Atlantic,Gulf,Lakesand InlandWatersDistrict,AFL-CIO (herein called IBU), the General Counsel of theNational LaborRelations Board issued a consolidatedcomplaint on December29, 1970,which alleges that SiouxCity and NewOrleans Barge Lines,Inc. (herein called theRespondentor the Company)had engaged in and isengaging in unfair labor practices within the meaning ofSections 8(a)(1) and 2(6)and(7)of the Act. Morespecifically,the consolidated complaint alleges that theRespondent interfered with,restrained,and coerced itsemployees in the exercise of rights guaranteed in Section 7of the Act, by refusing to permit representatives of IBU andMOA, during the periodpreceding a Board election, tohave access on board theCompany's towboats to the offdutyemployeeswho work andlive thereon for extendedperiods of time.The Respondent filed an answer to thecomplaint which denies the commission of unfair laborpractices.In Case14-RC-6549,an election was conducted betweenOctober 13and 30,1970,1 pursuant to a stipulation forcertification upon consent election,which resulted in I Ivotes forNMU, 17 for IBU, 17 forMOA, 56 against theparticipating labor organizations,and 5 challenged ballots.On November 5, 1970,IBU filed timely objections toconduct affecting the results of the election.On December30, 1970,the Regional Director determined that a hearingon objections was necessary, and ordered that the hearingthereonbe consolidatedwith the hearing in Cases14-CA-5943 and 14-CA-5943-2.Pursuant to due notice a hearing on these consolidatedIAs indicated by theheadingabove,the representation case is based onthe petition of NationalMaritimeUnion of America, AFL-CIO (NMU),hereincalled NMU IBU and MOAare intervenors therein193 NLRB No. 55 SIOUX CITY & NEW ORLEANSBARGE LINES383cases was conducted before me at St. Louis, Missouri, onFebruary 9, 1971. Upon the entire record, and myobservation of the witnesses and their demeanor, and afterdue consideration of the briefs filed on behalf of theGeneral Counsel and the Company, I make the following:FINDINGS OF FACT1.COMMERCEThe Respondent Company is an Iowa corporation whoseprincipal office and place of business is located in St. Louis,Missouri. At all times material herein, the Company hasbeen engaged in the business of operating towboats andtransporting commodities by barge on the inland water-ways of the United States between various of the States.During the year ending November 30, 1970, a representa-tive period, the Company received revenues in excess of$50,000 for furnishing such interstate transportationservices.On these admitted facts, I find that the Respon-dent is engaged in commerce and in operations affectingcommerce within the meaning of Section 2(6) and (7) of theAct.II.THE LABORORGANIZATIONS INVOLVEDIt is not disputed,and I find,that at all times materialhereinMOA,IBU, andNMU havebeen labor organiza-tions within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.TheIssues PresentedThe issue presented by the consolidated complaint iswhether the Respondent, by refusing to permit representa-tives of IBU and MOA to board its towboats during theperiod preceding the Board election, and by thus prevent-ing access by such union representatives to the employeeswho work and live on the towboats for extended periods oftime, engaged in unfair labor practices within the meaningof Section 8(a)(I).The issue presented in the representation case is whetherthe denial to the Unions of access to the employees on theCompany's towboats requires the setting aside of the resultsof the election and the ordering of a rerun election.B.Background Findings2The Respondent Company operates a fleet of 14towboatswhich push barges, generally loaded withcommodities but sometimes empty, on the Mississippi, theMissouri, the Tennessee, the Illinois, and the Ohio Rivers.The Company's principal operations are between NewOrleans and points along the Missouri River, but at timestheCompany has extensive operations along the othernamed inland waterways. Under normal operating condi-tions, the Company's towboats are in continuous motionand stop only for the short time periods required to gothrough a lock, to refuel on the Missouri River,3 or becauseof mechanical failure or weather conditions. The employeeswho operate the Company's towboats live aboard the boatswhile the voyages are in progress, and normally get off theboats only at the termination of their work cycles of from30 to 45 days as described hereinafter.4On September 3, 1970,5 NMU filed a petition forcertification as the collective-bargaining representative ofcertainof the Company's employees who work on itstowboats, and thereafter MOA and IBU intervened in thesaid proceeding. On September 17, the three unions and theCompany executed a stipulation for certification uponconsent election, approved by the Regional Director onSeptember 18, which provided that an election would beconducted among the Company's employees in thefollowing appropriate collective-bargaining unit:Allmates, relief mates, deckhands, oilers and cooksemployed on all towboats owned, operated or charteredbareboats by the Employer, EXCLUDING employeesemployed by the Employer on dredges, tenders,shuttleboatsand othersmall vesselsused by theEmployer for the performance of harbor work; shore-based employees, captains, relief captains, pilots, chiefengineers,relief engineers,assistant engineers;officeclerical and professional employees, guards and super-visors as defined in the Act.According to the eligibility list furnished by the Companyprior to the Board election, there were 118 employees in theappropriate collective-bargaining unit whose places ofresidence when not on the Company's boats, are scatteredthrough 15 of the States of the United States .6 However, notall of these employees work on the Company's towboats atthe same time. Thus, since under the Company's employ-ment policy, its towboat employees accumulate one full dayof leave with pay for each full day of work,7 at any giventime some are on paid leave status. The establishedprocedure is for employees to work for a period of 45consecutive days without taking leave.8 Thus, during theperiod between the filing of NMU's representation petitionon September 3, and the election in October, 76 of theCompany's 118 eligible employees "were actually working"on its boats.92The findings in this and subsequent sections of this decision arelargely based on undisputed testimony and/or documentary evidence3Refueling on other rivers generally is done while the towboat isproceeding with its voyage4At stops for fuel or to go through locks, the captain may permitemployees to go off the boats for short periods5All dates hereafter refer to 1970 unless otherwise noted.6According to the Company's eligibilitylist (G C.Exh 8),22 of theemployees lived in Illinois, 20 in Missouri,19 in Kentucky, 18 inArkansas,II in Tennessee,7 each in Louisiana and Mississippi, 5 inOklahoma,2 each in Iowa and Nebraska,and I each in Alabama,Florida,Kansas, Ohio,and Texas7A full day consists of working two "watches"of 6 hours each withnonwork intervals of 6 hours between the work periods The captain'swatches are from 6 a in to 12 noon, and from 6 p.m to 12 midnight The"after" watches are from 12 midnight to 6 a m and from 12 noon to 6 p.m.Employees work one or theother of theseschedules.9 In some cases the employees work fewer consecutive days butgenerally in excess of 30 days They also are permitted to woik for longerconsecutive periods than 45 days if they so desire, and many do so to buildup paid leave time for the winter months when the Company operatesfewer towboats9The quotes are from the credited testimony of CompanyPresident E.Thomas Drennon 384DECISIONSOF NATIONALLABOR RELATIONS BOARDC.TheRequestof IBU forPermissionTo BoardtheCompany's TowboatsUnder the terms of the stipulation for certification uponconsent election, the electionwas scheduled to beconducted on each of the Company's towboats at variousports during the period from October 13 through 19, andthereafter bymail,with all ballots to be opened andcounted in the Regional Office on October 30. Thestipulation contained the usual printed provision requiringthe Company to furnish the Regional Office with a list ofthe eligible voters, and it also specifically required theCompany to furnish a further list on October 3 of theemployees in the unit who would be off duty and not onboard any of the Company's towboats during the periodbetween October 13 through 19, and to specify who wouldbe on board each of the Company's towboats.On September 18, following the execution of theaforedescribed stipulation, Barry J. Levine, IBU's counsel,requested the Company by letter to grant permission forIBU's representatives to board the Company's towboats"for the purpose of having access to the crew membersaboard such vessels." 10 On September 22, Respondent'scounsel,Milton 0 Talent, replied that although "it [theCompany] recognizes that under certain circumstancesunions are entitled to reasonable access to employees toconduct an organizational campaign," the Company couldnot understand how IBU's request was appropriate "at thepresent time and under the present circumstances." 11 OnSeptember 23, Levine replied to Talent and citedInterlakeSteamship Co., a Division of Pickands Mather & Co., 174NLRB No. 55, as the authority for his request to board theboats so that IBU might "have access to the crew membersthereon." The letter warned that a denial of the requestwould "be utilized by our client as grounds for objecting tothe forthcoming NLRB election." 12Talent in turn replied on September 24 that theInterlakecase was "distinguishable" and inapposite to the Compa-ny's operations in that "our boats do not put into port atany particular points," that they picked up and dropped off"barges in midstream via servicing tugs," or at the most "atprivate docks inaccessible to members of the public," wherethey remained "only long enough to pick up or drop thebarges," and that therefore arrangements for boarding theboats "could not be made without undue and anunreasonable interference with our operations." The letterfurther stated that "our employees are aboard our boatsonly a short period of time and they are accessibleelsewhere." Finally, Talent offered to supply IBU with thenames and home addresses of the Company's employees,with the dates when they would be on and off the boats,and where "they might disembark or come aboard." Talentfurther suggested that IBU "coordinate" its request withNMU which had asked for "equal" privileges, and withMOA.13Levine replied on September 25 that IBU was familiar10G C Exh 211G C. Exh 312G C Exh 413G C Exh 511G C Exh 615Thelist so mailed is Exh 3 attachedto G C Exh l-Gwith the nature of the Company's operations, that IBU"servicesmany boats in transit on the inland waterwaysand had at its disposal boats whichenable itsrepresenta-tives to board said boats in midstream," that IBUaccomplishes such "servicing" without disturbing theoperations of the employer involved, that the boardingprivilegeswhich IBU sought were not intended to andwould not interfere with the operations of the Company'sboats, and that it had no means to contact the employees itsought to represent other than by access to them on theboats.Levine declined Talent'ssuggestionthat IBU"coordinate" its request for boarding privileges with NMUand MOA, and he requested Talent to supply the offeredfurther information regarding the home addresses of theCompany's employees, and when and where they wereexpected to "disembark or come aboard." 14 On October 6,Talent mailed the furtherlist containingsuch informationto Levine.15D.The Request of MOA for Permission To BoardtheCompany's VesselAbout September 29, John R. Harruff, secretary-treasur-erofMOA Local 45, telephoned Company PresidentDrennan and requested permission for MOA's representa-tives to board the Company's vessels forpersonal contactswith employees at locks, fuel docks, or during harboroperations. Harruff told Drennon that his representativewanted to contact only employees "who were off watch,"thatMOA would supply its "own transportation," and thatitwould not interfere with the Company's operations "inany way." Harruff also told Drennan that he would furnishthe Company with liabilityinsuranceto hold it harmlessagainst any possible injury that might happen to any ofMOA's representatives, and would "not hold the Companyliable in any way." Drennon replied that since he haddenied the right to IBU and NMU, he could not grantpermission to MOA to boardthe vesselswithout subjectingtheRespondent to charges of unfair labor practices.Drennan further stated that if he allowed MOA to do this, itwould not be long before women and children also wouldbe boarding the boats, and he wanted no part of that.16E.IBU's Efforts To Contact Respondent's EmployeesIBU assigned a staff of 10 organizers to the campaign oforganizing support for it at the election. These organizersmet at the union's St. Louis office, and upon receipt of theCompany's eligibility list in the late afternoon of Friday,September 25, about five of IBU's organizers commencedattempts to reach the employees by long distance telephonecalls to their places of residence.17 These telephonic effortsto determine whether the employees were at home or atwork aboard the Company's boats continued throughoutthat weekend, but succeededin reachingonly the homes of20 of the 118 listed employees. Moreover, some of thesecontacts were not with the employees personally, but with16The findings above arebased on Harruff'suncontroverted andcreditedtestimony.17Theremainderworked atcutting up area maps and making up indexcards containing the names and addresses of Respondent's employees inthe appropriate unit SIOUX CITY & NEW ORLEANS BARGE LINES385their wives or other relatives. The organizers then decidedthat further telephonic campaigning would not be fruitful,and accordingly some of the organizers boarded a speedboat on Sunday night (September 27), and for the next fewdays they sought to contact the Respondent's boats on therivers in the St. Louis area. By this method, they succeededin approaching three of the Company's towboats, and ineach instance, without attempting to board the boat, theythrew union literature aboard into the arms of whoever wason the deck. They also tried to carry on conversations withsuch crewmembers, but "almost to the man," the latter"disappeared" from view when they learned that thespeakers were union representatives.The IBU organizers then decided to attempt to contactthe Company's employees at their home addresses, and tothat end, they divided up the names on the eligibility listaccording to geographical area, and each organizer wasassigned to cover all employees located in a specific area.However, the ensuing visits to the employees' homesresulted in relatively few contacts with employees becausethe latter were not home and assertedly were working onthe river.18On October 5, in accordance with its stipulation in therepresentation case, the Respondent furnished a further listcontaining the names of 34 employees who were expectedto be off duty between October 13 and 19. In addition, onOctober 6, the Respondent's counsel Talent mailed toIBU's counsel Levine the previously noted list of employeeswhich disclosed their home addresses, the names of thevessels on which they worked, the dates when they wouldgo on or get off said vessels, and the places where they wereexpected to disembark or go aboard. Upon receipt of theselists, IBU's organizers again visited homes of employeeswho were listed to be off duty. According to Peter W.Drewes, an IBU business agent, his renewed efforts athome contacts resulted in four reports from wives or otherrelatives at the employees' homes that the employees listedas off duty were still on the boats.All in all, notwithstanding its extensive campaign tocontact employees in person,19 IBU was successful inmaking "eyeball to eyeball contacts" with only 35 of the118 employees in the unit. These physical contacts includedsome made at home, some made alongside a company boat,and some at a dock in Kansas City and at the Omahaterminal.20F.The Preelection Campaigns of NMU and MOAThe record does not disclose that NMU made any effortsto personally contact the Company's employees either attheir homes or elsewhere. However, NMU mailed unionliterature both to the homes of the Company's employeesand to their boats.As previously noted, about September 29,MOA'sisWhether this was true or not, the organizerswere so told at the placesof residenceby theemployees'wives or other relatives19 IBU also sent two"mailings" to the homes of employees, and aspreviouslynoted,italso threw union literature aboard some ofRespondent'sboats20The findings above are based on the credited and uncontrovertedtestimony of PeterW Drewes21Before that request was made andrejected,MOA's representativeshad boardedsome of theCompany'sboats at KansasCity duringfuelingbusiness agent,Harruff, requested the Respondent topermitMOA's representatives to board the Company'sboats to speak to its off-duty employees, but his request wasdenied by Company President Drennan.21 The record doesnot disclose what efforts, if any, MOA made thereafter tocontact the Company's employees in person. However, itdoes disclose thatMOA mailed union literature to theCompany's boats.22G.Conclusions in Respect to the Respondent'sDenial of Union Access to its Employees Aboard itsBoats1.The Respondent's contentionsAs noted at the outset, the issue presented in this case iswhether the Respondent violated Section 8(a)(1) of the Actby denying access to its boats by IBU and MOA for thepurpose of communicating with off-duty resident employ-ees concerning organizational matters, and/or whether theresults of the previous election which the unions lost shouldbe set aside and a new election ordered because of thedenial of such access to the Company's employees. TheRespondent contends that it "had no duty" to make itsboats accessible to nonemployee organizers for solicitationand union discussion because: (a) the unions had otheradequate means of communicating with its employees; (b)permitting such access would subject the Company toliability for injuries that the organizers might sustain whilegettingon or off its moving towboats, and "wouldundoubtedly result in interference with operations"; and (c)itwas not required by the terms of the stipulation forcertification upon consent election.2.The applicable principlesThe principles applicable to whether an employer isrequired to permit nonemployee union organizers to enteronto his property to speak to his employees are by now wellestablished. The Supreme Court has long recognized thatthe "opportunity to organize" without "employer interfer-ence" is a fundamental statutory objective.23 However, therighttopursueorganizationalactivityon companyproperty is not absolute, and requires the "working out ofan adjustment" between the right of an employer to controlhis property, and that of the employees to engagein self-organization.24As a general rule, an employer cannotprohibit his employees from engaging in union discussionand solicitation on company property during nonworkingtime, absent a clear showing by the employer that "unusualcircumstances"makes some limitation on that rightnecessaryforthemaintenanceofproductionordiscipline.25However, the same considerations do notoperations,but thatpracticeapparentlyended after Drennan,on aboutSeptember 8 or 9,notifiedHarruff that it wascontrary to company policyto permit people to boardits boats22On one occasioninMemphis,Tennessee,Harruff observed unionliteraturebeing thrown overboard by eithera captain or a mate of theRespondent23RepublicAviationCorporation v N L R. B,324 U S 793, 798.24Idat 797-79825 Idat 804. 386DECISIONSOF NATIONALLABOR RELATIONS BOARDapply to nonemployee organizers. Thus, inN.L.R B. v.Bacock & Wilcox Company,26the Supreme Court said inthis regard:But no such obligation is owed to non-employeeorganizers.Their access to company property isgoverned by a different consideration. The right of self-organization depends in some measure on the ability ofemployees to learn the advantages of self-organizationfrom others. Consequently, if the location of a plant andthe living quarters of the employees places theemployees beyond the reach of reasonable union effortsto communicate with them, the employer must allow theunion to approach his employees on his property.The importance of affording union organizers opportuni-ty to contact employees on company property if reasonableaccess to them is otherwise difficult or impracticable is self-evident. As the Board has noted, experience demonstratesthat "self-organization can be and is severely hampered bylack of assistance from trained,full-time organizers."27And, inThomas v. Collins,28the Supreme Court said in thisregard:The guarantees [of the Act] include the workers' right toorganize freely for collective bargaining. . . . Itinclude[s] their right fully and freely to discuss and beinformed concerning [their] choice [of representatives].... Necessarily correlative was the right of the union,itsmembers and officials. . .to discuss with andinform the employees concerning matters involved intheir choice.In accordance with the foregoing general principles, ithas long been recognized by the Board, with courtapproval, that notwithstanding the right of an owner tocontrol access to his property, a denial of access bynonemployee organizers to employees on company ownedproperty violates Section 8(a)(1) of the Act, and/or isgrounds for setting aside the results of an election, whenalternative effectivemeans of direct communication withemployees are not available, and no detriment to theemployer by such access is shown.29We look then to the record to determine whether or not,in the light of the foregoing principles, the company "had aduty" to permit nonemployee organizers to have access toits employees on its towboats.3.The inadequacy of other means ofcommunicationwith the employeesThe Respondent's 118 employees in the unit involved inthis caseresided in a scattered 15 state area when notworking on the Company's boats. For a substantial part of26 351U S 105, 112.27MarshallField & Company,98 NLRB 88, 97, In 2128 323 U 5.516.29 See,e.g.,WeyerhaeuserTimber Company,31 NLRB 258;W T. Carterand Brother,90 NLRB 2020,Marshall Field &Company, 98NLRB 88;N.L R Bv StoweSpinning Co,336 U S 226,N L R B v Lake SuperiorLumber Corp,167 F.2d 147 (C A7); Joseph Bancroft & Sons Co,140NLRB 1288, S & HGrossinger's,156 NLRB 233, enfd as modified 372F.2d 26(C.A. 2),Interlake Steamship Co, a Division of Pickands Mather &Co, 174 NLRB No. 5530 In this regard the Respondent urges that since its boats also werewidely scattered on the various inland waterways,and since relatively fewemployees in the unit work on each boat, it would he justas difficult forthe unions to contact employees on its boats as at their homes Thisthepreelectionperiod between the execution of thestipulation for certification upon consent election and theballoting, 76 of the 118 lived and worked on the boats. Incombination, these factors rendered it virtually impossible,and obviously impractical, for the unions here involved topersonally communicate with these employees via unionmeetings. Other than the Company's boats, the only othermeans of direct "eyeball to eyeball" communication withthese employees was by visits to the homes of employeeswho were off duty, or at the docks where employees whowere going on or off duty were expected to embark ordisembark. But as noted above, although both of thesemethods were pursued by a staff of 10 IBU organizers, theysucceeded in achievingactual faceto face contacts withonly 35 of Respondent's 118 employees. Thus, the denial ofaccessto the employees on the boatsrelegatedthe unions tothe use of the mails and the tossing aboard of unionliterature, as their principal method of contact with the bulkof the Respondent's employees.The Respondent contends that the unions had "adequateopportunity" to "proselyte" its employees via the mails,through their "advocates" who worked for the Respondenton its towboats, and by visits to the employees' homes. Iregard this contention as devoid of any merit. As notedabove, the well-organized and extensive efforts of IBU tocontact off duty employees at their homes were able toproduce relatively few "eyeball to eyeball" contacts.30 TheRespondent's employees were entitled under the Act tohave the advice and counsel of "trained, full-time [union]organizers.131 Inmy view, neither themails,nor thearguments of amateur employee advocates, are adequatesubstitutes for the advice and counsel of professionals.32The Respondent finally urges that since it also suppliedthe unions with lists which showedthe namesof the boatson which each of the employees worked, and the dateswhen, and the places where, they were expected to get on oroff, "the unions had ample opportunity ... to contact theemployees . . . when they got off [or on] the boats."Contrary to this contention, the record discloses that one ofIBU's objections to conductaffectingthe results of theelectionwas that the information thus furnished "wasincorrect." This objection was overruled by the RegionalDirector, not because the information supplied by Respon-dent was correct, but only because the investigation failedtodisclose that the "inaccuraciesin the informationsubmitted by the Employer were deliberate."33Iconclude under all the circumstances that, aside fromthe Company's boats, none of the sources of communica-tion which were available to the unions, either singly or inargumentispatentlywithoutmeritDuring the preelectionperiod,practicallyallof the Respondent's employees worked and lived at leastpart of the time on one or theother ofits 14 boats. It obviouslywas a loteasier to contactthe employeeson 14 boats, eventhough widelyscatteredgeographically,than to catch them when off duty at 118 differentresidences in 15 scattered states.31Marshall Field & Company, supra; N L R B v Babcock & Wilcox,supra32The Respondent'scontention assumes, moreover,thatallof theunions in this case had "advocates"on all of the Respondent's towboats.However, that fact is neither disclosedby the record,nor likely in view ofthe relatively few employees who worked on each boat33G.C Exh I(g), p.4 SIOUX CITY & NEW ORLEANSBARGE LINES387combination, constituted effective or practical substitutesfor the personal and direct contact with "trained, full timeorganizers" to which the Respondent's employees wereentitled under the Act.4.The alleged necessity for the exclusion of theorganizersAs previously noted, the Respondent contends that itsexclusion of the Unions' organizers from its vessels wasnecessary to prevent interference with its operations, and toavoid liability for injuries that might be sustained whilegetting on or off its moving towboats. In these regards theRespondent argues (brief, p. 5) that "allowing representa-tives of each union on a towboat at the same time wouldundoubtedly lead to disruptions and, perhaps, even toviolence." In addition, it contends that neither insurancenor indemnity agreements from the unions would ade-quately protect it against liability for injuries which theorganizers might sustain on its boats. As noted hereinafter,Iam unimpressed with these reasons for the denial to theorganizers of permission to board the vessels.According to the Respondent's president, Drennan, atowboat is a potentially "hazardous machine," and theCompany's towboats generally are in continuous motion.The Respondent therefore has "a rule of no visitors aboardtheboats,"by "people without business there." Thedangers, according to Drennan, result from the presence onthe towboats of "face wires and cables that could break andcause injury," and "moving machinery in the form of deckwinches," and "heavy ratchets." Notwithstanding theasserteddangers, however, the Respondent permits anumber of exceptions to its no visitors rule. Thus, "acustomer guest," or "a shipper and his wife," are sometimespermitted on board "for a boat ride," and the captain, andthe chief engineer, on occasion are allowed to take theirwives on the voyage with them.Moreover, despite the continuous motion of the tow-boats, it is a fairly common occurrence for persons to boardand get off the Respondent's towboats, and this occurs evenon the Missouri River when the tow is proceeding at speedsas high as 17 miles an hour. Among the categories ofpersons who get on and off the Respondent's boats while inmotion are "electronics people, radio repairmen," "arepresentative from an engine manufacturer," or "anengine company technician," who come aboard by way oftugboats to make necessary repairs and get off whenevertheir work aboard is completed. Crewmembers, includingwomen cooks, when commencing a tour of duty, and theemployees whom they are replacing, board and disembarkfrom the Company's towboats, for the most part while thelatterare in motion. Such boarding and disembarkinggenerally is accomplished via the fuel and supply bargeswhich, as describedinfra,regularly visit and service thetowboats while enroute. Admittedly, such boarding andgetting off of the Respondent's towboats is accomplishedon the starboard (right) side of the vessels, away from the34 I note in this regard that President Drennan conceded that during hisprior association with General Dynamics Corporation, Material ServiceDivision, his company was provided with and accepted liability insurancefurnished by MOA to cover possible injury to its representatives when theypotentially dangerous wires and machinery located on theport (left) side of the boat.Refueling at points other than on the Missouri Rivergenerally also is done while the towboats proceed with theirvoyages. On such occasions, the fuel barge comes out tomoving towboat, "hooks up" to it, and the fuel hoses andwater lines are then attached to the appropriate tanks onthe towboat. During the pumping operations by which thefuel and water are transferred from barge to towboat, thetwo vessels "continue side by side hooked together until thefueling operation is completed." In addition to fuel andwater, the towboats also take on stores (groceries) aboutonce a week while in motion in midstream. As in the case ofrefueling, the supply boat comes alongside and ties up tothe towboat, the groceries are handed across to crewmem-bers on duty, and the latter carry the stores to the galley.IBU's organizer Drewes has boarded vessels while inmotion on the inland waterways 150 times during a periodof a year and a half to process grievances for crewmembers.On such occasions, he comes out to the moving vessel in aspeed launch, tiesup to the towboat or the first barge, andgoes aboard to the mess room.In the light of all the foregoing, including the numerousexceptions to the no visitors rule when it suits theRespondent's convenience, and the admission that board-ing the towboats from the starboard side reduces the risk ofinjury to a minimum, I regard both the asserted dangers inboarding or disembarking from the towboats in midstreamwhile in motion, and the alleged potential hazards of thetowboat, as exaggerated. In any event, since the unionsadmittedly offered to provide Respondent with insuranceand/or indemnity agreements to hold it harmless fromliability for injuries to its organizers, I am unpersuaded thatitwas necessary for Respondent to refuse to allow theorganizers to board its towboats in order to avoid liabilityfor possible injuries.34This brings us to the Respondent's contention that visitsto itsvesselsby the unions' organizers would interfere withitsoperations, and if conducted by all the unions at thesame time, might even "lead to violence." In respect to thelatter of these arguments, there was no request by theunions to conduct their visits to the Respondent's boats atthe same time, and obviously, without discriminating, theCompany could have limited such visits to one union at atime, thus eliminating any possible disruption by multiplevisits.In respect to the possible disruptive effects of visits byone organizer at a time, the record discloses that each of theRespondent's towboats is equipped with bedrooms, andwith a galley and dining area. Some of the boats also have alounge area in addition to the galley and dining area. Thesedining lounge areas or mess rooms are utilized bycrewmembers for coffee and relaxation during off dutyperiods when they are not in their bedrooms sleeping.President Drennan admitted that there is thus a place oneach of the Respondent's towboats where organizers couldconfer with off-duty employees without interfering with thewereon that company's vessels. I therefore also regard the Respondent'scontention that such insuranceor indemnity agreements cannotadequatelyprotect itas without merit 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDoperation of the vessel. Accordingly, I regard the conten-tion that the exclusion of the organizers from the vesselswas necessary to prevent interference with the operations ofthe Respondent as clearly unworthy of merit5.The Respondent's waiver contentionThe Respondent's only remaining contention is that sinceithas complied with all the terms of the stipulation forcertification upon consent election, and since there was noprovision therein requiring Respondent to allow the Unionsaccess to its employees on its boats, the election should notbe set aside, and its results should be certified. Without sodesignating it, the Respondent in effect is thus urging thatthe Unions waived any rights to board its vessels to speak toits employees by their failure to request such permissionprior to the execution of the stipulation, and by their failureto include a provision therein requiring the Respondent togrant such access. I regard this contention as without meritfor the following reasons.As previously noted, the right of access by employees tononemployee union organizers is one which derives fromtheir right of self-organization guaranteed by Section 7 oftheAct.35 Since this was a statutory right, its waiver orrelinquishment must be clear and unmistakable. The failureby the unions to assert that right during the conferencepreceding the execution of the stipulation, and the absenceof an express provision therefor in the stipulation, did not,inmy view, constitute a waiver of the right.36 I thereforereject this contention.6.ConclusionIhave found above that except for the Respondent'sboats which were both the working and living quarters ofmost of the Company's employees for a substantial portionof the preelection period, no adequate means existed fordirect communication between the Respondent's employ-ees and the Unions' organizers. Moreover, for the reasonspreviously stated, I do not believe that an additionalexception to the Company's "no visitor rule," to accommo-date the rights of employees to learn the advantages of self-organization, would result in any substantial interferencewith or detriment to the Respondent's shipping operations.Itherefore find and conclude that by denying reasonablemethods of access to its employees by the representatives ofIBU and MOA, the Respondent interfered with, restrained,and coerced employees in the exercise of rights guaranteedby Section 7 of the Act, and thereby engaged in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.37I further find that by such denial of reasonable access tothe employees by the unions' representatives, the Respon-dent interfered with the exercise of free and untrammeledchoice in the election held between October 13 and 30,1970. Accordingly, I recommend that said election be setaside and that a new election be conducted at a time anddate to be determined by the Regional Director.35Thomas v Collins, supra, N L R B v Babcock & Wilcox, supra,Marshall Field & Company, supra36The Timken Roller Bearing Company v N L R B,325 F 2d 746(C A 6), cert denied 376 U S 97131 See cases cited in In 29,supra3s In the event no exceptions are filed as provided by Sec 102 46 of theIV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of theRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, I will recommend that itcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.Sioux City and New Orleans Barge Lines, Inc., is anemployer engaged in commerce and in operations affectingcommerce within the meaning of Section 2(6) and (7) of theAct.2.NationalMaritime Union of America, AFL-CIO(NMU), Marine Officers Association, Local 54, affiliatedwith International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, and InlandBoatmen's Union of the Seafarers International Union,Atlantic,Gulf,Lakesand InlandWatersDistrict,AFL-CIO, are labor organizations within the meaning ofSection 2(5) of the Act.3.By denying nonemployee organizers of IBU andMOA access to its towboats for the purpose of solicitingemployees on behalf of said unions, and for the purpose ofotherwise communicating with said employees concerningorganizational matters, the Respondent has interfered with,restrained, and coerced employees in the exercise of rightsguaranteed by Section 7 of the Act, and thereby hasengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(1) of the Act.4.By its conduct set forth above, the Respondent alsohas interfered with the exercise of a free and untrammeledchoice in the election held between October 13 and 30,1970.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in this case, Ihereby issue the following recommended: 38Rules andRegulations of the NationalLaborRelationsBoard, thefindings, conclusions,recommendations,and recommended Order hereinshall,asprovidedinSec102.48of the Rules and Regulations,automatically become thefindings, conclusions,decision and order of theBoard, and all objectionsthereto shallbe deemed waived for all purposes. SIOUX CITY &NEW ORLEANS BARGE LINES389ORDERRespondent, Sioux City and New Orleans Barge Lines,Inc., its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Continuing or giving effect to its policy or rule barringnonemployee union organizers from access to employeeson its vessels for the purpose of soliciting them during theirfree time on behalf of any labor organization, or forconsulting, advising, meeting, or assisting said employees inregard to their rights to self-organization, provided,however, that nothing herein contained shall be construedto prohibit the Respondent from making and enforcingreasonable regulations in respect to visits to its vessels bysuch nonemployee union organizers.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights to self-organization, to form labor organizations, tojoin or assist NationalMaritimeUnion of America,AFL-CIO (NMU), Marine Officers Association, Local 54,affiliatedwith International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, andInland Boatmen's Union of the Seafarers InternationalUnion, Atlantic, Gulf, Lakes and Inland Waters District,AFL-CIO, or any other labor organization, to bargaincollectively through representatives of their own choosing,and to engage in other concerted activities for the purposeof collective bargaining or other mutual aid or protection,or to refrain from engaging in such activities.2.Take the following affirmative action to effectuatethe policies of the Act:(a) Post on each of its 14 towboats which operate on theinlandwaterways,copiesofthenoticemarked"Appendix."39 Copies of said notice, on forms provided bytheRegionalDirector for Region 14, after being dulysigned by Respondent, shall be posted by it for a period of60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(b)Notify the Regional Director for Region 14, inwriting, within 20 days from the date of the receipt of thisDecision, what steps have been taken to comply herewith.40IT IS FURTHER RECOMMENDED that the election held inCase 14-RC-6549 between October 13 and 30, 1970, be setaside and that a new election be conducted at such time,date, places, and manner as the Regional Director forRegion 14 deems appropriate.ae In the event that the Board'sOrder is enforced by a judgment of aUnited StatesCourt of Appeals,the wordsin thenotice reading"Posted byOrder of theNationalLaborRelations Board" shallbe changed to read"Posted Pursuant to a Judgmentof the United States Court of AppealsEnforcingan Order ofthe NationalLaborRelations Board "40 In the event that this recommendedOrder is adopted by the Board,after exceptions havebeen filed, this provision shall be modified to read."Notify saidRegional Director for Region 14, in writing,within 20 daysfrom the date of this Order, what stepstheRespondent has taken tocomply herewith."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which all sides had the opportunity topresent their evidence, a Trial Examiner of the NationalLabor Relations Board has found that we violated theNational Labor Relations Act, and has ordered us to postthis notice and we intend to carry out the Order of theBoard.The Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a representativeof their own choosingTo act together for collective bargaining or othermutual aid or protectionTo refrain from any and all these things.WE WILL NOT do anything that interferes with theserights.More specifically,WE WILL, subject to reasonable rules and regulations,allow nonemployee union organizers to have access onour vessels to our employees during their free time forthe purpose of soliciting them on behalf of any labororganization, or for consulting, advising, meeting, orassisting our employees in regard to their rights to self-organization.WE WILL NOT in any other manner interfere withyour right to make a free and untrammeled choice inany election conducted by the National Labor Rela-tions Board.SIOUX CITY AND NEWORLEANSBARGE LINES,INC.(Employer)DatedBy(Representative)(Title)Thisisanofficial notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board's Office, 210North 12th Boulevard, Room 448, St. Louis, Missouri,63101, Telephone 314-622-4174.